                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:16CR139

        vs.
                                                              ORDER ON APPEARANCE FOR
BRIAN WYATT,                                                SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on February 3, 2020 regarding Third Amended
Petition for Offender Under Supervision [87]. Kelly Steenbock represented the defendant. Jody Mullis
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 9:30 a.m. on April 14, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The defendant met his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the community.
Fed. R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied, and the defendant shall
be released on the current terms and conditions of supervision. 18 U.S.C. § 3143(a)(1).


        IT IS SO ORDERED.


        Dated this 3rd day of February, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
